Sewell, J.:
The plaintiff, a girl nineteen years of age, was injured in a collision between one of the defendant’s cars and a milk wagon, in which she was riding, about five o’clock in the afternoon of the 7th day of May, 1910. The evidencé given *733on the trial tended to show that á short time before the accident the plaintiff and two other girls were walking along Broadway, in the city of Albany, when they saw a milk wagon, drawn by one horse, going in a southerly direction on the southbound track of the defendant’s street surface railroad. They asked the driver for a ride. Hé stopped and the plaintiff and her companions climbed into the seat. They then proceeded southerly upon the track until .they were overtaken by a south-bound ear. The motorman sounded his gong as a signal to the driver to get off' the track and let the car go by. A truck going in the same direction on the westerly side of the track prevented the driver of the milk wagon from turning to the right. He, therefore, turned to the left and was attempting to cross the north-bound track into the roadway beyond when the rear end of the wagon was struck by one of the defendant’s cars coming from the south and the plaintiff was thrown out and injured. .
It also appeared .that for more than 400 feet north from the point of collision the tracks were practically straight; that the motorman had an unobstructed view of the track during the whole of this distance, and there was evidence from which it might be fairly inferred that he made no effort to stop the car or to avoid the accident. The plaintiff testified that the car was going very fast when it was 250 feet away; that “ it was going at the same rate of speed 10 feet away from me,” and that it was not stopped until it had gone 10 or 12. feet beyond.
I think that these facts were sufficient' to justify a finding that the defendant’s motorman was negligent in the management of his car. It follows that the judgment should be reversed and a new trial granted, with costs to the appellant to abide the event.
All concurred.
Judgment reversed and new trial granted, with costs to appellant to abide event.